—Order, Supreme Court, New *132York County (Charles Ramos, J.), entered March 17, 1998, which, in an action by plaintiff shareholder against defendant directors of the subject corporation for failure to maximize shareholder value in a merger transaction, denied plaintiff’s motion to vacate a judgment that dismissed the complaint upon his default in opposing defendants’ motion therefor, and for leave to serve an amended complaint, unanimously affirmed, with costs.
We agree with the motion court that plaintiff fails to make a meritorious showing of self-dealing or bad faith by defendants such as would warrant judicial inquiry into their decisions with respect to the subject merger in derogation of the business judgment rule (see, Norlin Corp. v Rooney, Pace, 744 F2d 255, 264-265). Nor does plaintiff show any wrongful means necessary to his claim for tortious interference with prospective business relations (see, NBT Bancorp v Fleet/Norstar Fin. Group, 87 NY2d 614, 624). Concur — Tom, J. P., Wallach, Lerner and Rubin, JJ.